DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (PGPUB 2021/0328231), further in view of Shintani et al (PGPUB 2018/0301726).
Claim 1: Hori teaches an anode catalyst layer for use in a fuel cell that contains electrode catalyst particles on a carbon carrier which the electrode catalyst is loaded therein [Abstract]. The fuel cell [0036-0041] comprises a catalyst [0042-0045] and carbon carrier [0046-0051]. The carbon carrier, applicant’s support, has a BET specific surface area of 800m²/g or more and 1200m²/g or less [0047]; and average primary particle diameter of the particles of the carbon carrier to be 500nm (0.5µm) or less and 50nm (0.05µm) or more [0050].
Hori teaches crystallite size La (110) to have a larger impact on suppression of catalyst deterioration than compared to the Lc (002) diffraction line [0048]. The range for the La is reported to be 5nm or more and 10nm or less [0048]. Additionally, Hori teaches an embodiment wherein the Lc (002) is controlled to be 5.0nm or more and 10nm or less [0061]. It would have been obvious to one having ordinary skill in the art through routine experimentation to adjust the Lc within the claimed range for the carbon support in order to maintain the supporting ability of the electrode catalysts particles while suppressing deterioration of the catalyst layer [0048]. 
Hori is silent to teach the mode diameter to be mesopores in the range of 2.5nm to 5.0nm.
Shintani teaches an electrode catalyst layer for an electrochemical device wherein the electrode catalyst layer comprises a mesoporous carbon with an ionomer to support a metal catalyst [Abstract]. The porous carbon has mesoporous mode radius of 1nm-25nm [0006, 0020], the overlapping the claimed range of mode diameter of 5.0nm.  The particles are taught to have an average particle diameter of 200nm (0.2µm) or more [0006]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the specifics of the carbon support to have an mode diameter of Hori to include a fabrication within the range of 1nm-25nm mesoporous mode radius as taught by Shintani in order to reduce the poisoning effect on the catalyst metal [0007].
Claim 2: Hori is silent to teach the mode diameter of the mesopores. 
Shintani teaches the range of the mode radius of the mesopores to be 1nm-25nm [0006,0020], interpreted to be a mode diameter of the mesoporous to be 2nm-50nm which overlaps the claimed range. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the specifics of the carbon support to have an mode diameter of Hori to include a fabrication within the range of 1nm-25nm mesoporous mode radius as taught by Shintani in order to reduce the poisoning effect on the catalyst metal [0007].
Claim 4: Hori teaches the median diameter of the particle diameter to be 500nm (0.5µm) or less and 50nm (0.05µm) or more [0050], which substantially overlaps the claimed range.
Claim 5: Hori teaches crystallite size La (110) to have a larger impact on suppression of catalyst deterioration than compared to the Lc (002) diffraction line [0048]. The range for the La is reported to be 5nm or more and 10nm or less [0048]. Additionally, Hori teaches an embodiment wherein the Lc (002) is controlled to be 5.0nm or more and 10nm or less [0061]. It would have been obvious to one having ordinary skill in the art through routine experimentation to adjust the Lc within the claimed range for the carbon support in order to maintain the supporting ability of the electrode catalysts particles while suppressing deterioration of the catalyst layer [0048]. 
Claim 6: Hori teaches the use of the carbon support for the catalyst to be used in a fuel cell which comprises an anode, cathode, and electrolyte membrane therebetween wherein at least one electrode comprises the catalyst [0036-0041].
Claim 7: Hori teaches the use of the anode in a fuel cell [0036].
Claim 8: Hori teaches the carbon carrier to have a BET specific surface area of 800m²/g or more and 1200m²/g or less [0047]; substantially overlapping the claimed range. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al PGPUB 2018/0261866: This prior art teaches a fuel cell electrode catalyst layer which includes a carrier having a large specific surface area and electrode catalyst therein; although the prior art is silent to report on the claimed properties, the structure of this prior art element should be considered as prosecution of this case continues. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/               Primary Examiner, Art Unit 1723